DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 14 September 2020.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawauchi et al. (US 2010/0168301; cited in prior Office action) in view of Buckmaster et al. (US 4,742,122).
Regarding Claims 1-3, Buckmaster teaches melt-processable tetrafluoroethylene/perfluoroolefin granules (i.e. fluorine-containing resin particles) having improved thermal stability, high purity, and reduced bubble tendency (Abstract).  The granules may contain unstable end groups such as carboxylic acid groups (col. 5, lines 14-32).  These unstable end groups tend to cause bubbles or voids upon melt fabrication.  It is desirable to have less than 80 of these unstable groups per 106 carbon atoms in the polymer (col. 5, lines 47-52).  
Buckmaster’s examples illustrate the use of a fluorinated surfactant (col. 9, lines 26-27; col. 10, lines 37-40).  Buckmaster does not teach the claimed amount of basic compound.
In the same field of endeavor, Sawauchi teaches that fluoropolymers are generally obtained by polymerization in the presence of a fluorinated surfactant (p. 1, [0001]).  Such surfactants may be recovered by contacting an aqueous fluoropolymer dispersion with a basic anion exchange resin.  However, contact with a basic anion exchange resin leads to an amine-like odor (p. 1, [0003]).  Sawauchi teaches that contacting a fluoropolymer dispersion with activated carbon after an anion exchange resin reduces nitrogen content to 0-1 ppm (p. 1, [0006]-[0007]).  The treated fluoropolymer dispersions have a low content of nitrogen-containing organic bases and are therefore almost odorless (p. 6, [0096]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat Buckmaster’s fluoropolymer particles in the manner described by Sawauchi, thereby arriving at a composition comprising 0-1 ppm of basic nitrogen compounds, in order to both recover any surfactant used during polymerization and to reduce amine-like odor of the resulting product.  
The modified product will also contain less than 80 unstable carboxyl groups per 106 carbon atoms as taught by Buckmaster.  This overlaps the claimed ranges of 0-30 and 0-20 carboxyl groups per 106 carbon atoms.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 4, Sawauchi’s basic nitrogen compounds include amines (p. 2, [0027]).
Regarding Claim 5, Sawauchi teaches that nitrogen compounds which may remain in amounts of 0-1 ppm include amines represented by the formula NR1R2R3 where the R substituents may contain 2 carbon atoms (p. 2, [0027], [0031]).  This effectively describes triethylamine.    Triethylamine is recognized in the art as having a boiling point of approximately 89°C.
Regarding Claims 6 and 7, neither Buckmaster nor Sawauchi require the use of perfluorooctanoic acid.  When this compound is not used, it will be present in the amount of 0 ppb.
Regarding Claim 8, neither Buckmaster nor Sawauchi require irradiation during production.
Regarding Claims 9 and 10, the hardened granules taught by Buckmaster reads on a solid composition (see, e.g., col. 4, lines 53-56).

Claims 1-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2013/0252898) in view of Buckmaster and Sawauchi.
Regarding Claims 1-3, Tsuji teaches a granulated PTFE powder (Abstract).  The powder is used as a molding material (p. 9, [0139]) and in one embodiment is fed to a single screw extruder with an additional resin and filler (p. 7-8, [0108]).  
During polymerization of the PTFE, unstable terminal groups such as -COOH (i.e. carboxyl) are introduced (p. 3, [0040]).  The unstable terminal groups may be stabilized by exposure to a fluorine-containing gas (p. 3, [0041]).  Tsuji does not teach the concentration of carboxyl groups in the PTFE powder.
In the same field of endeavor, Buckmaster teaches melt-processable tetrafluoroethylene-containing fluoropolymer granules having improved thermal stability, high purity, and reduced bubble tendency (Abstract).  Fluoropolymer granules may contain unstable end groups such as carboxylic acid groups (col. 5, lines 14-32).  These unstable end groups tend to cause bubbles or voids upon melt fabrication.  It is desirable to have less than 80 of these unstable groups per 106 carbon atoms in the polymer (col. 5, lines 47-52).  The unstable end groups are reduced by treatment of the polymer with fluorine gas (col. 5, lines 53-58).
It would have been obvious to one of ordinary skill in the art at the time of filing to treat Tsuji’s granulated PTFE in the manner described by Buckmaster to obtain particles containing less than 80 unstable carboxyl groups per 106 carbon atoms for the benefit of improved thermal stability and reduced bubble tendency.  In addition, Tsuji generally teaches toward treatment of a fluoropolymer with fluorine-containing gas to reduce carboxyl groups in the manner more specifically described by Buckmaster.  Modification in view of Buckmaster will allow one of ordinary skill in the art to practice this embodiment of Tsuji’s disclosure.  The range of less than 80 unstable carboxyl groups per 106 carbon atoms overlaps the claimed range.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Tsuji’s product is obtained by granulation treatment of PTFE (p. 6, [0084]).  A surfactant is used in the granulation treatment (p. 6, [0092]).  Neither Tsuji nor Buckmaster teach a basic compound in the claimed amount.
In the same field of endeavor, Sawauchi teaches that fluoropolymers are generally obtained by polymerization in the presence of a surfactant (p. 1, [0001]).  Such surfactants may be recovered by contacting an aqueous fluoropolymer dispersion with a basic anion exchange resin.  However, contact with a basic anion exchange resin leads to an amine-like odor (p. 1, [0003]).  Sawauchi teaches that contacting a fluoropolymer dispersion with activated carbon after an anion exchange resin reduces nitrogen content to 0-1 ppm (p. 1, [0006]-[0007]).  The treated fluoropolymer dispersions have a low content of nitrogen-containing organic bases and are therefore almost odorless (p. 6, [0096]).   
It would have been obvious to one of ordinary skill in the art at the time of filing to further treat Tsuji’s fluoropolymer particles in the manner described by Sawauchi, thereby arriving at a composition comprising 0-1 ppm of basic nitrogen compounds, in order to both recover any surfactant used during polymerization and to reduce amine-like odor of the resulting product.  
Modification of Tsuji in view of Buckmaster and Sawauchi results in a granulated PTFE (i.e. fluorine-containing resin particle) containing less than 80 unstable end groups including carboxyl groups per 106 carbon atoms and 0-1 ppm of a basic nitrogen compound.  This product reads on Claims 1-3.
Regarding Claim 4, Sawauchi’s basic nitrogen compounds include amines (p. 2, [0027]).
Regarding Claim 5, Sawauchi teaches that nitrogen compounds which may remain in amounts of 0-1 ppm include amines represented by the formula NR1R2R3 where the R substituents may contain 2 carbon atoms (p. 2, [0027], [0031]).  This effectively describes triethylamine.    Triethylamine is recognized in the art as having a boiling point of approximately 89°C.
Regarding Claims 6 and 7, none of the cited references require the use of perfluorooctanoic acid.  When this compound is not used, it will be present in the amount of 0 ppb.
Regarding Claim 8, none of the cited references require irradiation during production.
Regarding Claims 9 and 10, Tsuji’s granulated PTFE reads on a solid composition (see, e.g., col. 4, lines 53-56).
Regarding Claim 18, Tsuji’s granulated PTFE has an average particle diameter of 0.5-20 microns (p. 3, [0047]) and a BET specific surface area of less than 7 m2/g (p. 2, [0015]; p. 10, [0152]).  These ranges overlap the claimed ranges.  Tsuji’s examples establish a range of apparent density of 0.28-0.35 g/ml (p. 10-11, Table 1).  This falls within the claimed range.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Buckmaster and Sawauchi as applied to Claims 1-10 and 18 above, further in view of Kawabata (US 2013/0252152).
Regarding Claims 19 and 20, Tsuji, Buckmaster, and Sawauchi remain as applied above.  Tsuji teaches that stabilization of unstable terminal groups such as carboxyl groups improves compatibility with other materials such as ink, and allows for improved dispersibility (p. 3, [0043]).  The cited references do not teach a fluorine atom-containing dispersant as claimed.
Kawabata teaches an electrophotographic photoreceptor which includes a surface layer containing fluorine resin particles (Abstract).  The fluorine particles include a dispersion aid that functions to improve the dispersibility of fluorine resin particles such as PTFE (p. 7, [0120]).  Examples of the dispersion aid include fluorinated alkyl group-containing copolymers which include units represented by the following structure:

    PNG
    media_image1.png
    202
    115
    media_image1.png
    Greyscale

where R16 may be hydrogen or an alkyl group; l=1 or more; p represents 0 or an integer of 1 or more; and t=1-7 (p. 7-8, [0122]-[0123]).  This is identical to the claimed formula (FA).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a dispersion aid including a structural unit represented by the formula above in the PTFE particles resulting from modification of Tsuji in view of Buckmaster and Sawauchi.  Kawabata teaches that such aids improve dispersibility of PTFE particles, and Tsuji recognizes a need for improved dispersibility as discussed above.  
When considered as a whole, Kawabata falls in a different field of endeavor than Tsuji inasmuch as Kawabata relates to an electrophotographic photoreceptor (Abstract) and Tsuji relates more broadly to molding materials and additives (see, e.g., p. 9, [0136]-[0138]).  Nevertheless, Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.  In this case, the design incentive associated with improved dispersibility of the PTFE particles employed in Kawabata’s electrophotographic receptor would prompt one skilled in the art to modify Tsuji as applied above.  The modification would carry with it a reasonable expectation of success given that both Tsuji and Kawabata are concerned with PTFE particles.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,705,441 (hereafter ‘441). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claim 1 requries a fluorine-containing resin particle comprising 0-30 carboxyl groups per 106 carbon atoms; and 0-3 ppm of a basic compound.  Claim 1 of ‘441 recites an electrophotographic photoreceptor having an outermost surface layer which comprises fluorine-containing resin particles (col. 37, lines 64-66) having an identical amount of carboxyl groups and basic compound (col. 38, lines 59-63).  The electrophotographic photoreceptor requires additional structural and compositional features not included in instant Claim 1.  Nevertheless, the subject matter of instant Claim 1 is not patentably distinct from the fluorine-containing resin particles in Claim 1 of ‘441.
The features of instant Claims 2-7 are taught by Claims 2-6 of ‘441.
Regarding instant Claim 8, the claims of ‘441 do not describe fluorine-containing resin particles as having been irradiated.  Therefore, they are presumed to be obtained without irradiation.  In the alternative, limitations relating to obtaining such particles without irradiation are product-by-process limitations.  The claims of ‘441 are silent as to the production method of the fluorine-containing resin particles.  Nevertheless, the particles of ‘441 meet all structural and compositional limitations of the instant claims.  Therefore, Claim 1 of ‘441 also reads on Claim 8.
Regarding Claim 9, the fluorine-containing resin particles recited in Claim 1 of ‘441 are present in a surface layer in combination with a fluorine-containing graft polymer.  The combination of particles and polymer reads on a composition as claimed.
Regarding Claim 10, it is at once apparent to one of ordinary skill in the art that the surface layer of the electrophotographic photoreceptor in Claim 1 of ‘441 does not exist in the form of a gas or plasma.  Therefore, the surface layer composition must necessarily exist as a solid or liquid as claimed.
Regarding Claims 19 and 20, Claim 1 of ‘441 includes a dispersant including structural units represented by the claimed formula (FA).

Claims 1-10, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 9-15 of copending Application No. 16/514,442 (hereafter ‘442). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of ‘442 recites, in part, a surface layer which includes fluorine-containing resin particles.  The electrophotographic photoreceptor recited in Claims 1 and 9 of ‘442 requires additional structural and compositional features not included in instant Claim 1.  Nevertheless, the subject matter of instant Claim 1 is not patentably distinct from the fluorine-containing resin particles in Claim 1 of ‘441.
The limitations of Claims 2-7 are taught by Claims 10-15 of ‘441.
Regarding instant Claim 8, the claims of ‘442 do not describe fluorine-containing resin particles as having been irradiated.  Therefore, they are presumed to be obtained without irradiation.  In the alternative, limitations relating to obtaining such particles without irradiation are product-by-process limitations.  The claims of ‘442 are silent as to the production method of the fluorine-containing resin particles.  Nevertheless, the particles of ‘441 meet all structural and compositional limitations of the instant claims.  Therefore, Claim 9 of ‘442 also reads on Claim 8.
Regarding Claim 9, the fluorine-containing resin particles recited in Claim 1 of ‘442 are present in a surface layer in combination with a fluorine-containing graft polymer.  The combination of particles and polymer reads on a composition as claimed.
Regarding Claim 10, it is at once apparent to one of ordinary skill in the art that the surface layer of the electrophotographic photoreceptor in Claim 9 of ‘442 does not exist in the form of a gas or plasma.  Therefore, the surface layer composition must necessarily exist as a solid or liquid as claimed.
Regarding Claims 19-20, Claim 5 of ‘442 recites a graft copolymer comprising structural units identical to the clamed (FA).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments

Applicant’s arguments dated 17 February 2021 with respect to the rejection of Claims 1-3 and 6-10 under 35 U.S.C. 102(a)(1) as being anticipated by Ihara et al. (US 5,115,038) and the rejection of Claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Ihara in view of Sawauchi have been fully considered and are persuasive.  
As noted by the Applicant, Ihara reduces the amount of unstable carboxyl groups by amidation using ammonia gas.  Ammonia is recognized in the art as a basic compound.  Ihara’s examples illustrate a process in which a fluoropolymer is treated with ammonia gas and subsequently “washed” by passing nitrogen gas through the oven until the outlet gas showed neutrality (col. 5, lines 43-51).  However, the content of ammonia in the final product is not quantified.  
Maintaining a rejection based on Ihara would be improper, particularly given the small amounts of basic compound permitted by the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection have been made as set forth above.  This Office action is non-final because the new grounds of rejection were not necessitated by an amendment to the claims or by an IDS filed under 37 CFR 1.97(c).  
Applicant argues that the claimed product exhibits excellent chargeability.  This property is described as being superior and not predictable from Ihara.
It is well settled that unexpected results must be established by factual evidence.  The arguments of counsel cannot take the place of evidence in the record.  MPEP 716.01(c).  The factual evidence presented in the specification is not reasonably commensurate in scope, and its significance is unclear.
Claim 1 is drawn to a resin particle comprising virtually any fluorine-containing resin.  Examples 1-6 presented in the specification are each based on PTFE particles.  A single fluorine-containing resin is not reasonably representative of the broad range of materials included in the scope of the claims.  
Claim 1 requires 0-30 carboxyl groups per 106 carbon atoms.  Examples 1-6 present data for 7-30 carboxyl groups per 106 carbon atoms, and no clear trend can be determined from the experimental data that would allow one skilled in the art to extend the results of Examples 1-6 to amounts ranging from 0 to less than 7 carboxyl groups per 106 carbon atoms.  
Claim 1 is also open to 0-3 ppm of virtually any basic compound.  The examples include two basic compounds, ammonia and triethylamine.  These two compounds are not reasonably representative of all basic compounds included in the scope of the claims.
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
In addition, the significance of the results cannot be determined based on the available evidence.  This can be illustrated by looking to Example 6 and Comparative Example 3:

    PNG
    media_image2.png
    189
    606
    media_image2.png
    Greyscale

A chargeability of 5 describes a surface potential ranging from -700 V to less than -690 V.  A chargeability of 4 describes a surface potential ranging from -690 V to less than -675 V.  No specific values are provided for these examples.  Based on the information provided, it is entirely possible that Example 6 has a surface potential of -691 and Comparative Example 3 has a surface potential of -690.  An improvement of 1 V could not reasonably be interpreted as unexpected or superior.  
A similar problem exists with residual potential.  A value of 3 describes a difference in residual potential ranging from 10 V to less than 20 V.  A value of 2 describes a difference in residual potential ranging from 20 V to less than 50 V.  It is possible that Example 6 exhibits a difference in residual potential of 19 V and Comparative Example 3 exhibits a difference in residual potential of 20 V.  This minor improvement also could not reasonable be interpreted as unexpected.
The results provided in Applicant’s specification as objective evidence of non-obviousness are not reasonably commensurate in scope with the claims and the significance of the results cannot be properly evaluated without more specific data.  Therefore, the results associated with Examples 1-6 cannot be relied upon to establish non-obviousness.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762